DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a system and method for determining light settings and/or daylight blocker settings based on a quality of a data signal received from one or more of a set of one or more lights 
having at least one processor configured to: “…determine a first set of light settings for said set of one or more lights and/or a first set of daylight blocker settings for a set of one or more daylight blockers based on said target light level, - control said set of lights based on said first set of light settings and/or said set of daylight blockers based on said first set of daylight blocker settings, - receive from a user device information indicating the quality of the data signal received by said user device from said one or more lights of said set of lights, said data signal being transmitted by modulating a light signal and said signal quality being determined by said user devic.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chemel, Pub. No. 2016/0360594; Wasserman, Pub. No. 2002/0074480; Abernethy, JR. et al., Pub. No. 2007/0174773; Laherty et al., Pub. No. 2016/0037613.
None of the above documents discloses the processor as recited.

                                                Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827. The examiner can normally be reached Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844